SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): February 1, 2008 COMMUNITY CENTRAL BANK CORPORATION (Exact name of Registrant as specified in its Charter) Michigan 000-33373 38-3291744 State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) P.O. Box 7 Mount Clemens, Michigan 48046-0007 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (586) 783-4500 N/A (Former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.Results of Operation and Financial Condition On February 1, 2008, the Registrant issued its earnings release for the fourth quarter and year end December 31, 2007.The press release is attached to this report as Exhibit 99.1, which is incorporated herein by reference. ITEM 9.01Financial Statements and Exhibits (c)The following exhibit is filed as part of this report. Exhibit 99 Press Release dated February 1, 2008. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. COMMUNITY CENTRAL BANK CORPORATION Date:
